DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 JONATHAN NEDABIAH GOODRICH,
                           Appellant,

                                    v.

      DOMANI MOTOR CARS, INC., a Florida corporation, and
    KEVIN M. EASTWOOD d/b/a EXECUTIVE MOTOR WORKS OF
                       BOCA RATON,
                         Appellees.

                              No. 4D17-2679

                              [April 5, 2018]


   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jeffrey R. Levenson, Judge; L.T. Case
No. CACE15-012608.

  Nathan D. Clark and Lori K. Weems of Coral Reef Law Offices, P.A.,
Miami, for appellant.

   Craig H. Blinderman and Marc E. Brandes of Kurkin Brandes LLP,
Aventura, for appellee Domani Motor Cars, Inc.

PER CURIAM.

   Affirmed.

WARNER, GROSS and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.